Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
 
Response to Amendment
Applicant’s Amendment filed 06/27/2022 has been entered. Claims 1 and 4-20 remain pending.

Response to Arguments
Applicant’s arguments filed 06/27/2022 with respect to claims and 4-20 have been considered but are moot because the new ground of rejection does not solely rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to claim 1 to include the communication subsystem, the scheduling, and the line mounted sensor being separate from the intelligent electronic device. The previously disclosed prior art Rippon (US20190310303) is replaced by the prior art previously disclosed in the Advisory Action dated 06/22/2022 of Achanta (US20190383869). Furthermore, Achanta teaches a power managing scheduling system to cover the limitations as previously taught by the previously presented prior art Josef (CN104849539A). Achanta teaches an intelligent electronic device that contains sensor functionality and is line mounted in [0032].  Furthermore, Achanta teaches the line mounted IED communicates with a central IED in [0047]. As Achanta teaches a line mounted IED with a separate central IED, the combination of the previously provided prior art Benmouyal (US20100161263) combined with Achanta and the previously disclosed prior art Kasztenny (US20170146577) teaches the line mounted sensor system.

Claim Objections
Claims 1, 9, 11, and 12-17 are objected to because of the following informalities:  
Claims 9 and 12-17 detail dependency upon “claim 0”. As the claims 9, 12-17 are labelled as “Original”, Claims should be amended back to the original dependency as given where Claim 9 is dependent on Claim 8, Claims 12-16 are dependent upon Claim 11, and Claim 17 is dependent upon Claim 16. 
Claim 1 and 11 detail “a line mounted sensor” in Line 1 of Claim 1 and Line 2 of Claim 11.  Line 18 of Claim 1 details “the line-mounted current sensor”. Line 19 of Claim 11 details “the line-mounted current sensor”. All mentions of the “line mounted sensor” should either reference it as “line mounted sensor” or “line mounted current sensor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 was amended to include the limitation “the system is configured to generate a schedule to enter a power-saving mode based on the first estimated frequency to reduce power consumption” which is the incorporation of the limitation of Claim 6 of “the system is configured to generate a schedule to enter a power-saving mode based on the first estimated frequency”. As the limitation in Claim 1 incorporates the limitation of Claim 6, Claim 6 fails to further limit the subject matter of Claim 1. Similarly Claim 11 is amended with the limitation “generating a schedule to enter a power-saving mode based on the first estimated frequency to reduce power consumption” with Claim 14 “further comprising generating a schedule to enter a power-saving mode based on the first estimated frequency.” As with the case of Claim 6, Claim 14 no longer further limits the subject matter of Claim 11. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benmouyal (US20100161263; US Patent #31 as seen in the IDS dated 02/23/2021) in view of Achanta (US20190383869) and Kasztenny (US20170146577, US Patent #34 as seen in the IDS dated 02/23/2021).
In regards to Claim 1, Benmouyal teaches “A sensor system to track an alternating current frequency in an electric power system (IED to assist with frequency tracking – [0035]; IED system includes sensor component for gathering of data for current and voltage – [0099]), comprising: a waveform receiving subsystem to receive a representation of a current waveform (frequency calculator receives digitized current and voltage signals – [0035]); a sampling subsystem to sample the representation of a current waveform at a first estimated frequency and to generate a sampled representation of the current waveform (frequency calculator determines desired sampling frequency, directs programmable interval generator to sample according to the sampling frequency – [0035]); a filter subsystem to filter the sampled representation of the current waveform and to generate a filtered and sampled representation of the current waveform (frequency calculator calculates difference between sampling and signal frequencies, and implements a filtering effect – [0056]; equation given in [0056] includes term M which is a filtering effect as detailed in [0060]); wherein the second estimated frequency is used by the sampling subsystem in a subsequent iteration to sample a subsequent representation of the current waveform (frequency is calculated with the frequency difference, and based on it the frequency for sampling is changed for the process – [0074]).”
Benmouyal does not teach “A line-mounted sensor system; a power subsystem to harvest power from an electrical conductor to which a line- mounted sensor is electrically coupled; a communication subsystem to communicate the sampled representation of the current waveform to an intelligent electronic device that is physically separate from the line-mounted sensor; and the system is configured to generate a schedule to enter a power-saving mode based on the first estimated frequency to reduce power consumption.”
Achanta teaches “A line-mounted sensor system (line mounted IED includes sensors – [0032]); a power subsystem to harvest power from an electrical conductor to which a line- mounted sensor is electrically coupled (line mounted IED 300 with sensors includes power manager 390 with transformer 392 and energy storage device 394 where the transformer receives power from the measured conductor – [0053], Figure 3; transformer produces voltage/current from magnetic field produced by conductor – [0035]; transformer harvests power – [0036]); a communication subsystem to communicate the sampled representation of the current waveform to an intelligent electronic device that is physically separate from the line-mounted sensor (Line mounted IED 300 includes sensors and communication interface 350, where the communication interface 350 may facilitate communications between the line mounted IED 300 and another IED such as the central IED – [0047]); and the system is configured to generate a schedule to enter a power-saving mode based on the first estimated frequency to reduce power consumption (power manager schedules processes to ensure that there is sufficient power, and stores excess energy – [0053]; line mounted IED takes periodic samples and enters sleep mode, wakes during predetermined polling time slot – [0035]; during sleep mode transformer harvests energy – [0036]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benmouyal to incorporate to teaching of Achanta to use a line mounted IED that includes sensors to communicate to a separate IED. Doing so would improve the detection and determination of properties of signals in systems relating to power transmission.
Benmouyal in view of Achanta does not teach “a period subsystem to determine an estimated period of the filtered and sampled representation of the current waveform; and a frequency determination subsystem to determine a second estimated frequency based on the estimated period.”
Kasztenny teaches “a period subsystem to determine an estimated period of the filtered and sampled representation of the current waveform (period determination function may be input to a period estimate adjustment function to adjust the estimate of the period of a waveform – [0074]); and a frequency determination subsystem to determine a second estimated frequency based on the estimated period (adjust frequency estimate based on period determination – [0087]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benmouyal in view of Achanta to incorporate the teaching of Kasztenny to estimate the period of a waveform and determine a frequency based on the period. Doing so would improve tracking and measuring of frequency in a power system.

	In regards to Claim 4, Benmouyal in view of Achanta and Kasztenny discloses the claimed invention as detailed above and Benmouyal further teaches “the filter subsystem applies a cosine filter to sample the representation of the current waveform and to generate the filtered and sampled representation of the current waveform (IED using full-cycle Fourier Filter, or a variation known as Cosine filter to obtain phasors – [0016]).”

	In regards to Claim 5, Benmouyal in view of Achanta and Kasztenny discloses the claimed invention as detailed above and Benmouyal further teaches “the filter subsystem applies one of a finite impulse response filter, an infinite impulse response filter, and an Olympic filter to generate a smoothed output of the frequency determination subsystem (Olympic filter used to determine and store signal frequency at each increment P during measuring interval – [0068]), and wherein the second frequency is based on the smoothed output of the frequency determination subsystem (filter determines and stores the frequency at each increment in determination of the measured frequency – [0068]).”

In regards to Claim 6, Benmouyal in view of Achanta and Kasztenny discloses the claimed invention as detailed above and Achanta further teaches “the system is configured to generate a schedule to enter a power-saving mode based on the first estimated frequency (power manager schedules processes to ensure that there is sufficient power, and stores excess energy – [0053]; line mounted IED takes periodic samples and enters sleep mode, wakes during predetermined polling time slot – [0035]; during sleep mode transformer harvests energy – [0036]).”

In regards to Claim 7, Benmouyal in view of Achanta and Kasztenny discloses the claimed invention as detailed above and Achanta further teaches “a communication subsystem to communicate the sampled representation of the current waveform to a protective device in the electric power system (Line mounted IED 300 includes sensors and communication interface 350, where the communication interface 350 may facilitate communications between the line mounted IED 300 and another IED such as the central IED – [0047]; system to interface with protection elements – [0014]).”

	In regards to Claim 10, Benmouyal in view of Achanta and Kasztenny discloses the claimed invention as detailed above and Benmouyal further teaches “the period subsystem is further configured to utilize interpolation to interpolate a zero-crossing value of the alternating current between a first value below zero and a second value above zero (“calculate instants of zero-crossings for a waveform and determining frequency from it – [0041]).”

	In regards to Claim 11, Benmouyal teaches “A method of tracking a frequency of an alternating current in an electric power system (IED to assist with frequency tracking – [0035]; IED system includes sensor component for gathering of data for current and voltage – [0099]), comprising: receiving, using a waveform receiving subsystem, a representation of the current waveform (frequency calculator receives digitized current and voltage signals – [0035]); sampling, using a sampling subsystem, the representation of the current waveform at a first estimated frequency and generating a sampled representation of the current waveform (frequency calculator determines desired sampling frequency, directs programmable interval generator to sample according to the sampling frequency – [0035]); filtering, using a filter subsystem, the sampled representation of the current waveform and generating a filtered and sampled representation of the current waveform (frequency calculator calculates difference between sampling and signal frequencies, and implements a filtering effect – [0056]; equation given in [0056] includes term M which is a filtering effect as detailed in [0060]); wherein the sampling subsystem further uses the second estimated frequency in a subsequent iteration to sample a subsequent representation of the current waveform (frequency is calculated with the frequency difference, and based on it the frequency for sampling is changed for the process – [0074]).”
	Benmouyal does not teach “using a line-mounted sensor; and harvesting, using a power subsystem, power from an electrical conductor to which the line-mounted sensor is electrically coupled; communicating, using a communication subsystem, the sampled representation of the current waveform to an intelligent electronic device that is physically separate from the line-mounted sensor; and generating a schedule to enter a power-saving mode based on the first estimated frequency to reduce power consumption.”
Achanta teaches “using a line-mounted sensor (line mounted IED includes sensors – [0032]); and harvesting, using a power subsystem, power from an electrical conductor to which the line-mounted sensor is electrically coupled (line mounted IED 300 with sensors includes power manager 390 with transformer 392 and energy storage device 394 where the transformer receives power from the measured conductor – [0053], Figure 3; transformer produces voltage/current from magnetic field produced by conductor – [0035]; transformer harvests power – [0036]); communicating, using a communication subsystem, the sampled representation of the current waveform to an intelligent electronic device that is physically separate from the line-mounted sensor (Line mounted IED 300 includes sensors and communication interface 350, where the communication interface 350 may facilitate communications between the line mounted IED 300 and another IED such as the central IED – [0047]); and generating a schedule to enter a power-saving mode based on the first estimated frequency to reduce power consumption (power manager schedules processes to ensure that there is sufficient power, and stores excess energy – [0053]; line mounted IED takes periodic samples and enters sleep mode, wakes during predetermined polling time slot – [0035]; during sleep mode transformer harvests energy – [0036]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benmouyal to incorporate to teaching of Achanta to use a line mounted IED that includes sensors to communicate to a separate IED. Doing so would improve the detection and determination of properties of signals in systems relating to power transmission.
Benmouyal in view of Achanta does not teach “determining, using a period subsystem, a period of the filtered and sampled representation of the current waveform; and determining, using a frequency determination subsystem, a second estimated frequency based on the period.”
	Kasztenny teaches “determining, using a period subsystem, a period of the filtered and sampled representation of the current waveform (period determination function may be input to a period estimate adjustment function to adjust the estimate of the period of a waveform – [0074]); and determining, using a frequency determination subsystem, a second estimated frequency based on the period (adjust frequency estimate based on period determination – [0087].”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benmouyal in view of Achanta to incorporate the teaching of Kasztenny to estimate the period of a waveform and determine a frequency based on the period. Doing so would improve tracking and measuring of frequency in a power system.
	
	In regards to Claim 12, Benmouyal in view of Achanta and Kasztenny discloses the claimed invention as detailed above and Benmouyal further teaches “applying, using the filter subsystem, a cosine filter to sample the representation of the current waveform and to generate the filtered and sampled representation of the current waveform (IED using full-cycle Fourier Filter, or a variation known as Cosine filter to obtain phasors – [0016]).”

	In regards to Claim 13, Benmouyal in view of Achanta and Kasztenny discloses the claimed invention as detailed above and Benmouyal further teaches “applying, using the filter subsystem, one of a finite impulse response filter, an infinite impulse response filter, and an Olympic filter to generate a smoothed output of the frequency determination subsystem (Olympic filter used to determine and store signal frequency at each increment P during measuring interval – [0068]) and the second estimated frequency based on the smoothed output of the frequency determination subsystem (filter determines and stores the frequency at each increment in determination of the measured frequency – [0068]).”

	In regards to Claim 14, Benmouyal in view of Achanta and Kasztenny discloses the claimed invention as detailed above and Achanta further teaches “generating a schedule to enter a power-saving mode based on the first estimated frequency (power manager schedules processes to ensure that there is sufficient power, and stores excess energy – [0053]; line mounted IED takes periodic samples and enters sleep mode, wakes during predetermined polling time slot – [0035]; during sleep mode transformer harvests energy – [0036]).”

	In regards to Claim 15, Benmouyal in view of Achanta and Kasztenny discloses the claimed invention as detailed above and Achanta further teaches “communicating, using a communication subsystem, the sampled representation of the current waveform to a protective device in the electric power system (Line mounted IED 300 includes sensors and communication interface 350, where the communication interface 350 may facilitate communications between the line mounted IED 300 and another IED such as the central IED – [0047]; system to interface with protection elements – [0014]).”

In regards to Claim 18, Benmouyal in view of Achanta and Kasztenny discloses the claimed invention as detailed above and Benmouyal further teaches “interpolating, using the period subsystem, a zero-crossing value of the alternating current between a first value below zero and a second value above zero (“calculate instants of zero-crossings for a waveform and determining frequency from it – [0041]).”
	
	In regards to Claim 19, Benmouyal teaches “an intelligent electronic device (IED) (IED – [0035]), comprising: a control action subsystem to generate a control action based on the sampled representation of the current waveform (IED is for system protection, automation, and control – [0032]); the current sensor (IED system includes sensor component for gathering of data for current and voltage – [0099]) comprising: a waveform receiving subsystem to receive a representation of the current waveform (frequency calculator receives digitized current and voltage signals – [0035]); a data sampling subsystem to sample the representation of the current waveform at a first estimated frequency and to generate the sampled representation of the current waveform (frequency calculator determines desired sampling frequency, directs programmable interval generator to sample according to the sampling frequency – [0035]); a filter subsystem to filter the sampled representation of the current waveform and to generate a filtered and sampled representation of the current waveform (frequency calculator calculates difference between sampling and signal frequencies, and implements a filtering effect – [0056]; equation given in [0056] includes term M which is a filtering effect as detailed in [0060]); wherein the second estimated frequency is used by the data sampling subsystem in a subsequent iteration to sample a subsequent representation of the current waveform (frequency is calculated with the frequency difference, and based on it the frequency for sampling is changed for the process – [0074]).”
Benmouyal does not teach “a system comprising: an intelligent electronic device (IED), comprising: a first communication subsystem to receive a sampled representation of the current waveform from a line-mounted sensor, the line-mounted sensor being physically separate from the IED; a line mounted sensor; a communication subsystem to transmit the sampled representation of the current waveform to the IED.”
Achanta teaches “a system comprising: an intelligent electronic device (IED) (central IED 220 is part of a group of networked devices – [0038]), comprising: a first communication subsystem to receive a sampled representation of the current waveform from a line-mounted sensor (Line mounted IED 300 includes sensors and communication interface 350, where the communication interface 350 may facilitate communications between the line mounted IED 300 and another IED such as the central IED – [0047]); the line-mounted sensor being physically separate from the IED (line mounted IED 300 communicates with a separate, central IED – [0047]); a line mounted sensor (line mounted IED 300 with sensor – [0047]); a communication subsystem to transmit the sampled representation of the current waveform to the IED (line mounted IED includes communication interface to communicate to the central IED – [0047]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benmouyal to incorporate to teaching of Achanta to use a system with a line mounted IED that includes sensors to communicate to a separate central IED. Doing so would improve the detection and determination of properties of signals in systems relating to power transmission.
	Benmouyal in view of Achanta does not teach “a period subsystem to determine an estimated period of the filtered and sampled representation of the current waveform; a frequency determination subsystem to determine a second estimated frequency based on the estimated period;
	Kasztenny teaches “a period subsystem to determine an estimated period of the filtered and sampled representation of the current waveform (period determination function may be input to a period estimate adjustment function to adjust the estimate of the period of a waveform – [0074]); a frequency determination subsystem to determine a second estimated frequency based on the estimated period (adjust frequency estimate based on period determination – [0087].”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benmouyal in view of Achanta to incorporate the teaching of Kasztenny to estimate the period of a waveform and determine a frequency based on the period. Doing so would improve tracking and measuring of frequency in a power system.

In regards to Claim 20, Benmouyal in view of Achanta and Kasztenny discloses the claimed invention as detailed above and Achanta further teaches “generate a schedule to enter a power-saving mode based on the first estimated frequency (power manager schedules processes to ensure that there is sufficient power, and stores excess energy – [0053]; line mounted IED takes periodic samples and enters sleep mode, wakes during predetermined polling time slot – [0035]; during sleep mode transformer harvests energy – [0036]).”

Claims 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Benmouyal in view of Achanta, Kasztenny, and Guo (CN106646229).
	In regards to Claim 8, Benmouyal in view of Achanta and Kasztenny discloses the claimed invention as detailed above except for “the period subsystem is further configured to compare the period of the filtered and sampled representation of the current waveform to a threshold and to selectively discard the period when the period exceeds a threshold.”
	Guo teaches “the period subsystem is further configured to compare the period of the filtered and sampled representation of the current waveform to a threshold and to selectively discard the period when the period exceeds a threshold (time difference between pulse edge positions, the time difference is the latest period of the pulse, if it deviates from the position of the power frequency signal, the period is discarded – [0049]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benmouyal in view of Achanta and Kasztenny to incorporate the teaching of Guo to use differences in pulses to determine periods and discard periods that have too much of a deviation. Doing so would improve the measurements and sampling of frequency of data in a power system.

	In regards to Claim 9, Benmouyal in view of Achanta, Kasztenny, and Guo discloses the claimed invention as detailed above and Guo further teaches “the period subsystem is further configured to utilize a prior value of the period in the subsequent iteration when the period exceeds the threshold (any time difference that serious deviates from signal period is discarded, and the latest period Tp of the pulse signal is used – [0038]).”

In regards to Claim 16, Benmouyal in view of Achanta and Kasztenny discloses the claimed invention as detailed above except for “comparing, using the period and frequency subsystem, the period of the filtered and sampled representation of the current waveform to a threshold and selectively discarding the period when the period exceeds a threshold.”
Guo teaches “comparing, using the period and frequency subsystem, the period of the filtered and sampled representation of the current waveform to a threshold and selectively discarding the period when the period exceeds a threshold (time difference between pulse edge positions, the time difference is the latest period of the pulse, if it deviates from the position of the power frequency signal, the period is discarded – [0049]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benmouyal in view of Achanta and Kasztenny to incorporate the teaching of Guo to use differences in pulses to determine periods and discard periods that have too much of a deviation. Doing so would improve the measurements and sampling of frequency of data in a power system.

	In regards to Claim 17, Benmouyal in view of Achanta, Kasztenny, and Guo discloses the claimed invention as detailed above and Guo further teaches “the period and frequency subsystem utilizing a prior value of the period in the subsequent iteration when the period exceeds the threshold (any time difference that serious deviates from signal period is discarded, and the latest period Tp of the pulse signal is used – [0038]).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863